Case 2:20-cv-00964-MWF-JPR Document 14 Filed 03/25/20 Page 1 of 1 Page ID #:48
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        CV 20-964 MWF (JPRx)                                       Date: March 25, 2020
 Title       Anthony Bouyer v. Pacstar Enterprises, LLC, et al.


 Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                        Not Reported
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                  Not Present                                        Not Present

 PROCEEDINGS (IN CHAMBERS):                            COURT ORDER

        In light of the Notice of Settlement filed March 23, 2020, the Court sets a
 hearing on Order To Show Cause Re Dismissal for May 11, 2020 at 11:30 a.m. If
 a stipulated dismissal is filed prior to this date, the matter will be taken off calendar
 and no appearance is needed. All other hearings and deadlines are hereby vacated.

         IT IS SO ORDERED.




                                                                                                : rs




 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
